 



EXHIBIT 10
EXECUTION COPY
     FIRST AMENDMENT AND WAIVER dated as of August 16, 2007 (this “Amendment”),
to the FIVE-YEAR CREDIT AGREEMENT dated as of June 21, 2006 (as amended,
supplemented or otherwise modified from time to time the “Credit Agreement”),
among PALL CORPORATION (the “Company”), the Subsidiaries of the Company named on
the signature pages thereto, the LENDERS from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as facility agent for the Lenders (the “Facility
Agent”) and J.P. MORGAN EUROPE LIMITED, as London agent for the Lenders (the
“London Agent” and, together with the Facility Agent, the “Agents”).
          WHEREAS the Company has informed the Agents and the Lenders that
(a) it believes that it has understated its U.S. income tax payments and its
provision for income taxes, (b) the understatement relates to the taxation of
certain intercompany payable balances that mainly resulted from sales of
products by a foreign subsidiary of the Company to a U.S. subsidiary of the
Company, (c) as of the date of this Amendment, the Company expects its liability
in respect of the foregoing will be approximately $130,000,000 plus interest and
penalties, (d) the amount of additional tax provisions required to be recorded
by the Company has not been determined as of the date of this Amendment and
(e) the Company expects that it will be required to restate some or all of its
financial statements for the fiscal years 1999 through 2006 and each of the
fiscal quarters ended October 31, 2006, January 31, 2007, and April 30, 2007 and
that, for its fiscal year ended July 31, 2007, it may be required to report one
or more material weaknesses in its internal control over financial reporting
(the matters referred to in this paragraph being called the “Specified
Matters”).
          WHEREAS the Company has further informed the Agents and the Lenders
that, as a result of the Specified Matters, (a) certain certifications,
representations and warranties of the Company contained in or made pursuant to
the Credit Agreement or other Loan Documents (or any document delivered in
connection therewith) may have been inaccurate when made or may not be accurate
if required to be made in the event of additional borrowings under the Credit
Agreement, (b) the covenants set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.08
or 5.09 of the Credit Agreement may have been violated, (c) certain defaults may
have occurred under other credit agreements, debt indentures or ISDA agreements
of the Company, (d) the Company expects that it may not be able to deliver its
Annual Report on Form 10-K for the fiscal year ended July 31, 2007 (the
“Affected Annual Report”) or its Quarterly Report on Form 10-Q for its fiscal
quarter ending October 31, 2007 (the “Affected Quarterly Report”), to the
Facility Agent as and when it is required to do so by Section 5.01 of the Credit
Agreement and (e) the foregoing inaccuracies, violations and other matters may,
if not waived by the Lenders, have resulted in or will result in Events of
Default pursuant to Section 7.01 of the Credit Agreement.
          WHEREAS the Company has requested that the Lenders waive, and the
Lenders have agreed to waive, certain Defaults and failures of conditions
precedent arising from the Specified Matters and the Company has requested that
the Lenders



--------------------------------------------------------------------------------



 



2

amend, and the Lenders have agreed to amend, Section 5.01 to extend the period
of time during which the Company must deliver the Affected Annual Report and
Affected Quarterly Report on the terms and subject to the conditions set forth
herein.
          NOW, THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Each capitalized term used and not defined
herein shall have the meaning assigned to it in the Credit Agreement (as
modified hereby).
          SECTION 2. Waiver. Effective as of the First Amendment and Waiver
Effective Date (as defined below), the Lenders hereby waive (a) all breaches of
representations and warranties under the Credit Agreement, Defaults caused by
violations of Sections 5.01, 5.02, 5.03, 5.04, 5.08 and 5.09 of the Credit
Agreement and failures to satisfy conditions precedent set forth in Section 4.02
of the Credit Agreement (including conditions precedent to any further borrowing
under the Credit Agreement) resulting from the Specified Matters and (b) any
Default that may occur pursuant to Section 7.01(e)(i)(B) or 7.01(e)(ii)(A) of
the Credit Agreement as a result of violations of the Other Debt Agreements (as
defined below) due to (i) the Specified Matters or (ii) the failure to file with
the Securities and Exchange Commission or to transmit to holders thereunder the
Affected Annual Report or the Affected Quarterly Report as and when required by
the terms thereof (A) in the case of the Other Debt Agreements (other than the
Material Debt Agreements (as defined below)) until October 31, 2007 and (B) in
the case of the Material Debt Agreements, until September 6, 2007.
          SECTION 3. Amendment to Section 5.01. Effective as of the First
Amendment and Waiver Effective Date, Section 5.01 of the Credit Agreement is
hereby amended by:
          (a) replacing paragraph (a) of such Section with the following
paragraph:
          (a) (i) with respect to each Fiscal Year of the Company (other than
the Fiscal Year ended July 31, 2007), as soon as available, but in any event
within 90 days after the end of each such Fiscal Year or at such earlier time as
the SEC may require the Company to deliver its Form 10-K (commencing with the
Fiscal Year ended July 31, 2006) and (ii) with respect to the Fiscal Year of the
Company ended July 31, 2007, as soon as available, but in any event by
December 31, 2007, a consolidated balance sheet of the Company and the
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required



--------------------------------------------------------------------------------



 



3

Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such financial statement audit; provided that (i) the requirements of
this paragraph shall be deemed satisfied by delivery within the time period
specified above of (A) a copy of the Company’s Annual Report on Form 10-K for
such Fiscal Year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) (“Form 10-K”)
prepared in accordance with the requirements therefor and filed with the SEC or
(B) a notice setting forth a written reference to a website that contains such
Form 10-K (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) and (ii) on or prior to
September 30, 2007, the Company shall deliver to the Facility Agent, in form and
detail reasonably satisfactory to the Facility Agent and the Lenders, an
unaudited condensed consolidated statement of earnings before interest and
taxes, setting forth in comparative form the figures for the previous Fiscal
Year, and balance sheet highlights comprised of accounts receivable, inventory
and indebtedness, in each case with respect to the Company and its Subsidiaries
as of and for the Fiscal Year ended July 31, 2007; and
          (b) replacing paragraph (b) of such Section with the following
paragraph:
          (b) (i) with respect to each of the first three fiscal quarters of the
Company in any Fiscal Year (other than the fiscal quarter ending October 31,
2007), as soon as available, but in any event within 45 days after the end of
each such fiscal quarter or at such earlier time as the SEC may require the
Company to deliver its Form 10-Q (commencing with the fiscal quarter ended
October 31, 2006) and (ii) with respect to the fiscal quarter of the Company
ending October 31, 2007, as soon as available, but in any event by December 31,
2007, (A) a consolidated balance sheet of the Company and the Subsidiaries as at
the end of such quarter and (B) consolidated statements of earnings of the
Company and its Subsidiaries for such quarter and (in the case of the second and
third quarters) for the portion of the Fiscal Year ending with such quarter, and
a statement of cash flows for the portion of the Fiscal Year ending with such
quarter, setting forth in each case in comparative form the figures for the
corresponding periods in the previous Fiscal Year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, and certified by a Responsible Officer of the
Company as fairly presenting, in all material respects, the financial position
of the Company and its Subsidiaries being reported on and their results of
operations and cash flows, subject to the changes resulting from year-end
adjustments; provided that (i) the requirements of this paragraph shall be
deemed satisfied by delivery within the time period specified above of (A) a
copy of the Company’s Quarterly Report on Form 10-Q (“Form 10-Q”) prepared in
compliance with the requirements therefor and filed with the SEC or (B) a notice
setting forth a written reference to a website that contains such Form 10-Q and
(ii) on or prior to December 10, 2007, the Company shall deliver to the Facility
Agent, in form and detail reasonably satisfactory to the Facility Agent and the
Lenders, an unaudited condensed consolidated statement of earnings before
interest and taxes, setting forth in comparative form the figures for the



--------------------------------------------------------------------------------



 



4

corresponding period in the previous Fiscal Year, and balance sheet highlights
comprised of accounts receivable, inventory and indebtedness, in each case with
respect to the Company and its Subsidiaries as of and for the fiscal quarter
ending October 31, 2007.
          SECTION 4. Limitation on Waiver and Amendment. The waivers set forth
in Section 2 extend only to the provisions referred to therein and shall not,
directly or by implication, constitute a waiver of any other provision of the
Credit Agreement. Such waivers and the amendments set forth in Section 3 shall
automatically expire and be of no further force or effect, with the same effect
as if they had not been granted, without the necessity of any action by the
Agents or any Lender, if:
          (a) at any time (i) any Default or Event of Default (other than those
waived pursuant to Section 2) occurs under the Credit Agreement, (ii) the
Facility Agent, acting at the direction of the Required Lenders, provides
written notice to the Company that the Required Lenders have become aware, after
the date of this Amendment, of information that, in the Required Lenders’
reasonable judgment, renders assertions made by the Company as of the date of
this Amendment with respect to the Specified Matters incorrect or misleading in
any material respect or indicates that the liabilities expected to be incurred
by the Company and its Subsidiaries in connection with the Specified Matters
will exceed $225,000,000, (iii) the Company shall have become aware that the
trustee or the holders of notes issued under the Indenture dated as of August 1,
2002 (the “Indenture”), among the Company, the guarantors party thereto and The
Bank of New York, as trustee, or the lenders or the Company’s counterparties
under the Material Debt Agreements or any other agreement governing Indebtedness
of the Company or its Subsidiaries (and together with the Indenture and the
Material Debt Agreements, the “Other Debt Agreements”) (A) shall have declared
the unpaid principal amount of the notes or the loans or the other obligations
thereunder, as the case may be, immediately due and payable or (B) are unwilling
to grant a waiver of any violation or default existing under the Other Debt
Agreements, as the case may be, or condition such waiver on the payment of a
waiver, consent or similar fee or the modification of the terms and covenants of
the Other Debt Agreements, as the case may be, except that the Company shall not
be prohibited from paying a consent fee to the holders of notes under the
Indenture;
          (b) on or prior to September 6, 2007, the Company shall have failed to
deliver to the Facility Agent, counterparts of waivers of any violations or
defaults under the Material Debt Agreements duly executed and delivered by each
of the parties thereto;
          (c) on or prior to October 31, 2007, the Company shall have failed to
deliver to the Facility Agent, counterparts of waivers of any violations or
defaults under the Other Debt Agreements, other than the Material Debt
Agreements, duly executed and delivered by each of the parties thereto; or
           (d) The following agreements constitute the “Material Debt
Agreements”: (i) the Second Amended and Restated Term Note, dated as of June



--------------------------------------------------------------------------------



 



5

20, 2007 (the “Yen Term Note”), among the Company and Bank of America, N.A.,
(ii) the ISDA Master Agreement and the related Schedule thereto, each dated as
of October 15, 1997 (the “Bank of America ISDA”), between Fleet National Bank
and Pall Corporation; and (iii) the ISDA Master Agreement and the related
Schedule thereto, each dated as of September 13, 2005 (the “Wachovia ISDA”),
between Wachovia Bank, National Association and Pall Netherlands B.V., as
supplemented by the Amended and Restated Cross Currency Rate Swap Transaction
Confirmation, dated August 25, 2005, between Wachovia Bank, National Association
and Pall Netherlands B.V., and the Credit Support Document dated as of
September 13, 2005, between Wachovia Bank, National Association and the Company.
          SECTION 5. Representations and Warranties. The Company hereby
represents and warrants to the Agents and the Lenders that, as of the First
Amendment and Waiver Effective Date and after giving effect hereto:
          (a) This Amendment has been duly authorized, executed and delivered by
the Company, and each of this Amendment and the Credit Agreement (as modified
hereby) constitutes the Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.
          (b) Except for the Specified Matters, all representations and
warranties of each Loan Party contained in the Loan Documents (as modified
hereby) are true and correct in all material respects on and as of the First
Amendment and Waiver Effective Date (except with respect to representations and
warranties expressly made only as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) Except for the Specified Matters, no Default or Event of Default
has occurred and is continuing.
          SECTION 6. Effectiveness. This Amendment shall become effective on the
first date (the “First Amendment and Waiver Effective Date”) on which the
Facility Agent shall have received counterparts hereof duly executed and
delivered by the Company and the Required Lenders.
          SECTION 7. No Amendments or Other Waivers; Confirmation. (a) Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Agents or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other



--------------------------------------------------------------------------------



 



6

Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. This
Amendment shall constitute a Loan Document.
          (b) On and after the First Amendment and Waiver Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement in
any other Loan Document, shall be deemed a reference to the Credit Agreement as
modified hereby.
          SECTION 8. Expenses. The Company agrees to reimburse the Agents for
their out-of-pocket expenses in connection with this Amendment, including the
reasonable and documented fees, charges and disbursements of counsel for the
Agents.
          SECTION 9. Governing Law; Counterparts. (a) This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          (b) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, an all such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
          SECTION 10. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment and Waiver to be duly executed by their duly authorized officers, all
as of the date and year first above written.

            PALL CORPORATION,
      by   /s/ LISA MCDERMOTT         Name:   Lisa McDermott        Title:  
Chief Financial Officer        JPMORGAN CHASE BANK, N.A.,
as Facility Agent and as a Lender,
      by   /s/ TARA LYNNE MOORE         Name:   Tara Lynne Moore        Title:  
Vice President        J.P. MORGAN EUROPE LIMITED,
as London Agent,
      by   /s/ CHING LOH         Name:   Ching Loh        Title:   Associate   
 



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Banca Nazionale del Lavoro SpA, New York
Branch
      by   /s/ DONNA LA SPINA         Name:   Donna La Spina        Title:  
Relationship Manager     

For any Lender requiring a second signature line:

                  by   /s/ ELISA GIULIANO-ZUCARO         Name:   Elisa
Giuliano-Zucaro        Title:   Vice President     



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Bank of America, N.A.
      by   /s/ MARTHA NOVAK         Name:   Martha Novak        Title:   Senior
Vice President     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Bank of Tokyo-Mitsubishi UFJ Trust Company
      by   /s/ L. BRESSLER         Name:   L. Bressler        Title:   SVP &
Manager     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Comerica Bank
      by   /s/ SARAH WEST         Name:   Sarah West        Title:   Assistant
Vice President     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            HSBC Bank USA, National Association
      by   /s/ GARY SARRO         Name:   Gary Sarro        Title:   First Vice
President     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            The Royal Bank of Scotland plc
      by   /s/ L. PETER YETMAN         Name:   L. Peter Yetman        Title:  
Senior Vice President     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Sumitomo Mitsui Banking Corporation
      by   /s/ LEO E. PAGARIGAN         Name:   Leo E. Pagarigan        Title:  
General Manager     

For any Lender requiring a second signature line:

                  by           Name:           Title:        



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            UBS Loan Finance LLC
      by   /s/ DAVID B. JULIE         Name:   David B. Julie        Title:  
Associate Director
Banking Products Services, US     

For any Lender requiring a second signature line:

                  by   /s/ RICHARD L. TAVROW         Name:   Richard L. Tavrow 
      Title:   Director
Banking Products Services, US     



--------------------------------------------------------------------------------



 



 

Lender signature page to the
First Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the First Amendment and Waiver:
Name of Lender,

            Wachovia Bank, N.A.
      by   /s/ ROBERT J. MILAS         Name:   Robert J. Milas        Title:  
Vice President     

For any Lender requiring a second signature line:

                  by           Name:           Title:        

 